Citation Nr: 1600927	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-05 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in September 2015.  A transcript of that hearing is of record.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

The weight of the evidence supports a finding that the Veteran's current respiratory disability was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for the current respiratory disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

An April 2011 VA examination shows a diagnosis of sarcoidosis.  The Veteran contends that his sarcoidosis is related to service, to include as a result of exposure to chemicals.  See May 2012 notice of disagreement; September 2015 statement; see also September 2015 statement from the Veteran's spouse.

The Veteran has stated that, during his 21 years as a field artillery systems mechanic, he was exposed to oil, gasoline, brake lining (asbestos), antifreeze glycol, solvent dry cleaning, grease automotive and artillery, diesel fuel, grease, antifreeze, hydraulic oil, and paint (camouflage and chemical agent resistant coating).  See September 2015 statement.  He added that his hands and clothes were regularly soaked with oil, solvent dry cleaning, grease, antifreeze, and hydraulic oil.  Id.

The Veteran's DD-214 confirms that he served as a field artillery systems mechanic.  The Board finds credible the Veteran's reports of exposure to chemicals, as they are consistent with his military occupational specialty.

The Veteran has also stated that he began experiencing symptoms of chronic fatigue and shortness of breath in 1994 or 1995, while in service.  See May 2012 notice of disagreement; see also September 2015 Board hearing transcript.  He also reported skin rashes, which started around the time that he left service in 1996.  He sought treatment after service, but it was not until 2009 that he was diagnosed with sarcoidosis.  By 2009, his symptoms had reached the point where he once felt like he was having a heart attack.  See September 2015 Board hearing transcript. 

The April 2011 VA examiner opined that the Veteran's sarcoidosis is not service connected. The examiner reasoned that he saw no reference to an abnormal chest X-ray or symptoms that are clearly related to sarcoidosis, or a history of acute or chronic pulmonary embolism, cor pulmonale or right heart failure.  In a May 2011 addendum opinion, the examiner reiterated his opinion that the sarcoidosis is not related to service.  He indicated that he did not find a chest X-ray from 1996 that was consistent with the abnormalities shown on the 2009 X-ray that clearly shows sarcoidosis.  The examiner added that he would only consider the Veteran's sarcoidosis to be service-connected if he is shown a chest X-ray report showing similar masses or adenopathy.  The April and May 2011 VA opinions do not appear to have considered the Veteran's lay statements regarding respiratory symptoms since service or his reports of exposure to chemicals in service.  As such, these opinions are inadequate and have diminished, if any, probative value.

In contrast, a September 2015 opinion from the Veteran's current treatment provider states that the Veteran's chronic lung disease (including pulmonary sarcoidosis) is a direct consequence of his duties as a heavy equipment mechanic, which involves working with asbestos fibers (in the brakes of military vehicles), CARC paint exposure, and multiple petroleum distillates.  He noted that asbestos was not prohibited in vehicle brakes until 1997, by federal law.  He also indicated that he had interviewed the Veteran and reviewed both his service and VA records.

In sum, the most probative evidence shows that the Veteran's current respiratory disability, diagnosed as sarcoidosis, is related to service.  In this regard, the Board notes that a private treatment provider submitted an opinion linking his current disability to chemical exposure in service.  Further, the Veteran has submitted oral and written testimony of continuous respiratory symptoms since service.



ORDER

Service connection for the current respiratory disability is granted.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


